Appeal by defendant: (1) from a judgment of the County Court, Nassau County, rendered April 22, 1960, convicting him of burglary in the third degree and grand larceny in the second degree, after a jury trial, and sentencing him to serve a term of 5 to 10 years on the burglary count and suspending sentence on the larceny count; and (2) from every intermediate order made in the action. Judgment reversed on the law and the facts and a new trial ordered. In our opinion, the trial court failed to charge the jury adequately and correctly, particularly with respect to the evidence as it concerned the parties’ conflicting claims; the corroboration of a confession and an accomplice’s testimony; the effects of drug intoxication on criminal intent; the effects of drug intoxication on the weight of a confession allegedly given while so intoxicated; the question of aiding and abetting; and the weight to be accorded the testimony of an interested witness (People v. Curatolo, 7 A D 2d 996; People v. Kent, 41 Misc. 191; 69 A. L. R. 2d 371 et seq.; Penal Law, § 1220; People *537v. Koerber, 244 N. Y. 147, 153-155). No separate appeal lies from the intermediate orders, which have been reviewed on the appeal from the judgment of conviction. Nolan, P. J., Ughetta, Kleinfeld, Christ and Pette, JJ., concur.